  Case 4:18-cv-00011-RSB-CLR Document 39 Filed 04/22/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
        v.                                     )
                                               ) Civil Case No. 4:18-cv-11
33 FIREARMS AND 21,912 ROUNDS OF               )
AMMUNITION,                                    )
                                               )
              Defendants.                      )
                                               )

             DEFAULT JUDGMENT AND FINAL ORDER OF FORFEITURE

       The United States of America, has moved this Court, pursuant to Federal Rule of Civil

Procedure 55, for entry of a Default Judgment and Final Order of Forfeiture against the

following:

              a.   one Walther HK MP5 .22 caliber rifle bearing serial number WG024643;

              b.   one Walther P22 .22 caliber pistol bearing serial number L214008;

              c.   one Ruger SR-22 .22 caliber pistol bearing serial number 364-20913;

              d.   one Ruger SR-22 .22 caliber pistol bearing serial number 366-85603;

              e.   one Zastava N-PAP DF 7.62 caliber rifle bearing serial number N-
                   PDF000626;

              f.   one Springfield Armory M1A .308 caliber rifle bearing serial number
                   190607;

              g.   one Glock 19 9mm pistol bearing serial number UEG654;

              h.   one Beretta 92FS 9mm pistol bearing serial number BER729222;

              i.   one Remington 870 tactical 12 gauge shotgun bearing serial number
                   RS60089Y;

              j.   one Remington 870 tactical 12 gauge shotgun bearing serial number
                   RS60088Y;

              k.   one Ruger 10/22 .22 caliber rifle bearing serial number RCS2-08778;
Case 4:18-cv-00011-RSB-CLR Document 39 Filed 04/22/21 Page 2 of 4




         l.    one Ruger 10/22 .22 caliber rifle bearing serial number 0003-75377;

         m.    one Ruger 10/22 .22 caliber rifle bearing serial number 824-72449;

         n.    one Ruger 10/22 .22 caliber rifle bearing serial number 828-49889;

         o.    one Palmetto State Armory PA-15 multi-caliber rifle bearing serial number
               LW186915;

         p.    one Anderson Manu AM-15 5.56 caliber rifle bearing serial number
               06846F14;

         q.    one Glock 45 pistol bearing serial number HGY013 (“Machinegun 1”);

         r.    one Glock 17 GEN4 9mm pistol bearing serial number BBVR687
               (“Machinegun 2”);

         s.    one Browning Buckmark .22 caliber pistol bearing serial number
               515NN15323;

         t.    one Para USA Elite Officer .45 caliber pistol bearing serial number
               K030989;

         u.    one CZ CZ75B 9mm pistol bearing serial number B582010;

         v.    one Kimber Custom .45 caliber pistol bearing serial number K224840;

         w.    one Glock 26 GEN4 9mm pistol bearing serial number YMK993;

         x.    one Ruger SR-22 .22 caliber pistol bearing serial number 366-77232;

         y.    one Mossberg 590 12 gauge shotgun bearing serial number V0366891;

         z.    one Mossberg 500A 12 gauge shotgun bearing serial number T139494;

         aa.   one Beretta 92FS 9mm pistol bearing serial number BER729319;

         bb.   one Beretta 92FS Brigadier 9mm pistol bearing serial number BER436256;

         cc.   one Glock 20C 10mm pistol bearing serial number FFK294;

         dd.   one Glock 29 10mm pistol bearing serial number XAA365;

         ee.   one Glock 41 GEN4 .45 caliber pistol bearing serial number WMA520;

         ff.   one Ruger AR-556 5.56 caliber rifle bearing serial number 852-41074;

         gg.   one Ruger AR-556 5.56 caliber rifle bearing serial number 851-68143; and



                                         2
   Case 4:18-cv-00011-RSB-CLR Document 39 Filed 04/22/21 Page 3 of 4




               hh.   21,912 rounds of assorted caliber ammunition

(Collectively, the Subject Property”).

       The United States has shown that there was reasonable cause to restrain the Subject

Property; that the Amended Verified Complaint for Forfeiture in Rem was filed pursuant to 18

U.S.C. § 922(g), and that all potential claimants have been served with notice of the forfeiture

regarding the possible forfeiture of the property by certified mail and publication.

       As reflected by the record in this case, only Therese Ryan filed an answer and claim in

this action and said claim has been resolved through an Order based on a Joint Motion to

Dismiss the Claim. See Doc. 33. All other persons and entities having interest in the Subject

Property have failed to file a claim or answer or otherwise appear in the action. No person with

standing is before the Court with cause to show why judgment by default should not be granted

to the United States of America and against the Subject Property. Furthermore, no person with

standing is before the Court to object to the United States’ Motion for Default Judgment and

Final Order of Forfeiture.

       Therefore, it is hereby ORDERED, ADJUDGED, and DECREED that:

       1.      The United States’ Motion for Default Judgment and Final Order of Forfeiture is

GRANTED;

       2.      The Subject Property are hereby forfeited to the United States of America, and all

right, title, claim and interest to the Subject Property by Therese Ryan her heirs, successors, and

assigns, and all other persons and entities are vested in the United States of America;

       3.      Therese Ryan her heirs, successors, and assigns, and all other persons and entities

are forever barred from asserting a claim against the Subject Property;

       4.      The United States Marshals Service or an authorized designee shall make

arrangements to dispose of the Subject Property according to law and regulatory procedures; and


                                                 3
   Case 4:18-cv-00011-RSB-CLR Document 39 Filed 04/22/21 Page 4 of 4




       5.      The Clerk is hereby directed to enter judgment pursuant to Rule 58 of the Federal

Rules of Civil Procedure upon the same terms and condition as outlined in this Default Judgment

and Final Order of Forfeiture.

       SO ORDERED, this 22nd day of April, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               4
